 



Exhibit 10.6
Confidential Treatment has been requested
for portions of this document marked with asterisks.
RESEARCH AND LICENSE AGREEMENT
          This Agreement, effective as of August 10, 1998 (the “Effective
Date”), is by and between:
          The South Alabama Medical Science Foundation (hereinafter “SAMSF”), a
corporation organized and existing under the laws of the State of Alabama and
having a place of business at 307 University Boulevard, Mobile, Alabama
36688-0002.
AND
          Mindset Limited (hereinafter “CORPORATION”), a corporation involved in
healthcare research, organized and existing under the laws of the British Virgin
Islands, having an office at 1 Beit Eshel St., Old Katamon, Jerusalem 93227,
ISRAEL.
RECITALS
          WHEREAS, Dr. Miguel A. Pappolla (hereinafter “the SAMSF Scientist”)
and/or Dr. Blas Frangione and Dr. Jorge Ghiso have made certain inventions
relating to use of melatonin and melatonin analogs in the prevention or
treatment of amyloid-related disorders and in the use of melatonin analogs as
anti-oxidants, all as more particularly described in pending U.S. patent
applications owned by SAMSF and/or New York University, identified in annexed
Appendix I and forming an integral part hereof (hereinafter “the Pre-Existing
Inventions”);
          WHEREAS, SAMSF is willing to perform the SAMSF Research Project (as
hereinafter defined);
          WHEREAS, CORPORATION is prepared to sponsor the SAMSF Research
Project;
          WHEREAS, CORPORATION has a non-exclusive license agreement with Mayo
Foundation for Medical Education and Research(“MAYO”), effective date
October 24, 1997

1



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
(hereinafter “the MAYO license”) for the use of Tg 2576 transgenic mice and
related mice as defined in the MAYO license as “Licensed Technology”
(hereinafter “the MAYO mice”) for the development of commercial technology, said
license being without the right to sublicense;
          WHEREAS, SAMSF desires to use the MAYO mice on a subcontractual basis
in the course of the SAMSF Research Project;
          WHEREAS, subject to the terms and conditions hereinafter set forth,
SAMSF is willing to grant to CORPORATION and CORPORATION is willing to accept
from SAMSF a License (as hereinafter defined);
          NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, the parties hereto hereby agree as follows:
     1. Definitions
          a. “Calendar Year” shall mean any consecutive period of twelve months
commencing on the first day of January of any year.
          b. “Corporation Entity” shall mean any company or other legal entity
(including affiliates or subsidiaries) which controls, or is controlled by, or
is under common control with, CORPORATION; control means the holding of twenty
five and one tenth percent (25.1%) or more of (i) the capital and/or (ii) the
voting rights and/or (iii) the right to elect or appoint directors.
          c. “Date of First Commercial Sale” shall have the meaning set forth in
Section 7.b. hereof.
          d. “Field” shall mean research, development and testing within
pharmaceutical, diagnostic and biotechnological development programs in the
field of Alzheimer’s Disease and other central nervous system and
neurodegenerative diseases.

2



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          e. “License” shall mean the exclusive worldwide license to practice
the SAMSF Research Technology (as hereinafter defined) for the development,
manufacture, use, import and sale of the Licensed Products (as hereinafter
defined).
          f. “Licensed Products” shall mean all materials and technologies,
including, without limitation, rodents or other transgenic animals, products,
drugs, therapeutic agents and therapeutic methods covered by a claim of any
unexpired SAMSF Patent (as hereinafter defined) which has not been disclaimed or
held invalid by a court of competent jurisdiction from which no appeal has been
or can be taken.
          g. “Net Sales” shall mean the CORPORATION’S and its sublicensees’
billing for Licensed Products and Licensed Processes produced hereunder less the
sum of the following:

  i)   all trade, case and quantity credits, discounts, refunds or rebates;    
ii)   allowances or credits for returns;     iii)   sales taxes (including
value-added tax).

          h. “SAMSF Know-How” shall mean the Pre-Existing Inventions and any
information and materials including, but not limited to, pharmaceutical,
chemical, biological and biochemical products, technical and non-technical data,
materials, methods and processes and any drawings, plans, diagrams,
specifications, software, and/or other documents containing such information,
discovered, developed or acquired by, or on behalf of SAMSF investigators during
the term and in the course of the Research Project, with the exception of any
such know-how which is Corporation Know-How as hereinafter defined.
          i. “CORPORATION Know-How” shall mean any information and materials
including, but not limited to, pharmaceutical; chemical, biological and
biochemical products,

3



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
technical and non-technical data, materials, methods and processes and any
drawings, plans, diagrams, specification, software and/or other documents
containing such information discovered, developed or acquired by employees of
CORPORATION during the term and in the course of the Research Project.
          j. “SAMSF Patents” shall mean all United States and foreign patents
and patent applications, and any divisions, continuations, in whole or in part,
reissues, renewals and extensions thereof, and pending applications therefor:
          (1) which claim Pre-Existing Inventions and which are identified on
annexed Appendix I; or
          (2) which claim inventions that are made, in whole or in part, as a
result of the research conducted through SAMSF during the term and in the course
of the Research Project; with the exception of all such patents which are
CORPORATION Patents as hereinafter defined.
          k. “CORPORATION Patents” shall mean all United States and foreign
patents and patent applications, and any divisions, continuations, in whole
or-in part, reissues, renewals and extensions thereof, and pending applications
therefor which claim inventions that are made, in whole or in part, by
CORPORATION.
          l. “Payment Term” shall mean the period of time commencing on the
Effective Date and continuing on a country-by-country basis, if not previously
terminated under the terms of this Agreement, for fifteen (15) years) from the
Date of First Commercial Sale in such country or until the expiration date of
the last to expire of the SAMSF Patents whichever shall be later.

4



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          m. “Research Period” shall mean the 3-year period commencing on the
Effective Date hereof and any extension thereof as to which SAMSF and
CORPORATION shall mutually agree in writing.
          n. “Research Project” shall mean the investigations at SAMSF during
the Research Period into the Field under the supervision of the SAMSF Scientist
in accordance with the research program (as sponsored by CORPORATION), and
described in annexed Appendix II, which forms an integral part hereof.
          o. “Research Technology” shall mean all SAMSF Patents, SAMSF Know-How,
CORPORATION Patents and CORPORATION Know-How.
          p. “CORPORATION Research Technology” shall mean all CORPORATION
Patents and all CORPORATION Know-How.
          q. “SAMSF Research Technology” shall mean all SAMSF Patents and all
SAMSF Know-How.
     2. Effective Date
          This Agreement shall be effective as of the Effective Date and shall
remain in full force and effect until expires or is terminated in accordance
with Section 17 hereof.
     3. Performance of the Research Project
          a. In consideration of the sums to be paid to SAMSF as set forth in
Section 4 below, SAMSF undertakes to perform the Research Project under the
supervision of the SAMSF Scientist during the Research Period. If, during the
Research Period the SAMSF Scientist shall cease to supervise the Research
Project, and SAMSF has not designated a replacement within 45 days, CORPORATION
shall have the option to terminate its funding of the SAMSF Research Project.
CORPORATION shall promptly advise SAMSF in writing if CORPORATION so

5



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
elects. Such termination of funding pursuant to this Section 3.a. shall not
terminate this Agreement. Nothing herein contained shall be deemed to impose an
obligation on SAMSF to find a replacement for the
          SAMSF Scientist.
          b. Nothing contained in this Agreement shall be construed as a
warranty on the part of SAMSF that any results or inventions will be achieved by
the Research Project, or that the Research Technology and/or any other results
or inventions achieved by the Research Project, if any, are or will be
commercially exploitable and furthermore SAMSF makes no warranties whatsoever as
to the commercial or scientific value of the Research Technology and/or as to
any results which may be achieved in the Research Project.
          c. Within sixty (60) days after the end of each year of the Research
Period, SAMSF shall prepare a written report summarizing the results of the work
conducted on the Research Project during the preceding year, and submit such
report to CORPORATION. SAMSF shall also prepare and submit to CORPORATION
quarterly summaries of such work conducted during the previous quarter. It is
hereby agreed that such written report and quarterly summaries shall include
reports on all clinical trials carried out during the relevant period.
          d. SAMSF will have full authority and responsibility for its part of
the Research Project. Students and SAMSF employees who work on the Research
Project will do so as in those roles and not as employees of CORPORATION.
          e. Corporation shall be free to undertake any development of
technology not covered by the Research Project. Corporation may elect to perform
research and development in-house, through other academic collaborations, or
through outsourcing.

6



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
     4. Funding of the Research Project
          a. As compensation to SAMSF for work to be performed on the SAMSF
Research Project during the Research Period, subject to any earlier termination
of the Research Project pursuant to Section 3.a. hereof, CORPORATION will pay
SAMSF the total sum of $79,000 (USD$) per year, payable in 2 equal installments
of $39,500 each, commencing upon the Effective Date and according to the
following schedule:
$39,500 on the Effective Date, and
$39,500 after each six month (6) interval thereafter.
          b. Nothing in this Agreement shall be interpreted to prohibit SAMSF
(or the SAMSF Scientists) from obtaining additional financing or research grants
for the Research Project from government or not-for-profit agencies, which
grants or financing may render all or part of the Research Project and the
results thereof subject to the patent rights of the U.S. Government and its
agencies, as set forth in Title 35 U.S.C. 200 et seq. so long as the terms of
such grants or financing do not preclude any results of the Research Project
being included in the License.
     5. Title
          a. Subject to the terms specified hereunder, it is hereby agreed that
all right, title and interest, in and to the CORPORATION Research Technology,
and in and to any drawings, plans, diagrams, specifications, software, and other
documents containing any of the CORPORATION Research Technology shall vest
solely in CORPORATION.
          b. Subject to the License granted to CORPORATION hereunder, it is
hereby agreed that all right, title and interest, in and to the SAMSF Research
Technology, and in and to any drawings, plans, diagrams, specifications,
software, or other documents containing any of

7



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
the SAMSF Research Technology, shall vest solely in SAMSF. At the request of
SAMSF, CORPORATION shall take all steps as may be necessary to give full effect
to any said right, title and interest of SAMSF including, but not limited to,
the execution of any documents that may be required to record such right, title
and interest with the appropriate agency or government office.
     6. Patents and Patent Applications
          a. CORPORATION shall, simultaneously with the signing of this
Agreement pay SAMSF a Fee in the amount of $10,000 (USD$) related to all
non-provisional patent applications that have been filed in the name of
Dr. Miguel Pappolla related to the use of melatonin and melatonin analogs in
Alzheimer’s Disease.
          b. SAMSF will promptly disclose to CORPORATION in writing any related
inventions which constitute potential SAMSF Patents.
          c. The Patent applications pending at the date hereof shall continue
to be maintained by Jaeckle Fleischmann & Mugel, LLP or such other patent
counsel selected by SAMSF and CORPORATION. All other patent applications shall
be filed and prosecuted and maintained by Browdy and Neimark or other patent
counsel selected by SAMSF and CORPORATION. Copies of all such patent
applications and patent office actions shall be forwarded to CORPORATION. SAMSF
and CORPORATION shall each also have the right to have such patent applications
and patent office actions independently reviewed by other patent counsel
separately retained by SAMSF or CORPORATION at the cost of SAMSF or CORPORATION,
as the case may be, and upon prior notice to and with the consent of the other
party hereto, such consent not to be unreasonably withheld.

8



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          d. The CORPORATION will promptly disclose to SAMSF any inventions
which relate to the SAMSF Research Technology and which are conceived by
employees or consultants of CORPORATION.
          e. [Upon prior written approval by CORPORATION, all applications and
proceedings with respect to the SAMSF Patents shall be filed, prosecuted and
maintained by SAMSF at the expense of CORPORATION. Against the submission of
invoices, CORPORATION shall reimburse SAMSF for all costs and fees incurred by
SAMSF during the team of this Agreement, in connection with the filing,
maintenance, prosecution and protection and the like of the SAMSF Patents.
          f. All applications and proceedings with respect to the CORPORATION
Patents shall be filed, prosecuted and maintained by CORPORATION at the expense
of CORPORATION.
          g. SAMSF and CORPORATION shall assist, and cause their respective
investigators to assist each other, in assembling inventorship information and
data for the filing and prosecution of patent applications on inventions
pertaining to the Research Technology.
          h. If, at any time during the term of this Agreement, CORPORATION
decides that it is undesirable, as to one or more countries, to prosecute or
maintain any patents or patent applications within the SAMSF Patents, it shall
give prompt written (within thirty days (30)) notice thereof to SAMSF, and upon
receipt of such notice, CORPORATION shall be released from its obligations to
bear all of the expenses to be incurred thereafter as to such countries in
conjunction with such patent(s) or patent application(s) and such patent(s) or
application(s) shall be deleted from the Research Technology and SAMSF shall be
free to grant rights in and to such subject matter deleted from the Research
Technology in such countries to

9



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
third parties, without further notice or obligation to CORPORATION, and the
CORPORATION shall have no rights whatsoever to exploit such subject matter
deleted from the Research Technology in such countries.
          i. Nothing herein contained shall be deemed to be a warranty by SAMSF

  i)   that CORPORATION can or will be able to obtain any patent or patents on
any patent application or applications in the CORPORATION Patents or any portion
thereof, or that any of the CORPORATION Patents will afford adequate or
commercially worthwhile protection, or     ii)   that SAMSF can or will be able
to obtain any patent or patents on any patent application or applications in the
SAMSF Patents or any portion thereof, or that any of the SAMSF Patents will
afford adequate or commercially worthwhile protection, or     iii)   that the
manufacture, use, or sale of any element of the Research Technology or any
resulting Product will not infringe any patent(s) of a third party.

     7. Grant of License
          a. Subject to the terms and conditions hereinafter set forth and
subject to all United States Government rights whether now existing or arising
after the date hereof, SAMSF hereby grants to CORPORATION and CORPORATION hereby
accepts from SAMSF the License.
          b. The License granted to CORPORATION in Section 7.a. hereto shall
commence upon the Effective Date and shall remain in force on a
country-by-country basis, if not previously terminated under the terms of this
Agreement, for fifteen (15) years from the First Commercial Sale in such country
or until the expiration date of the last to expire of the SAMSF Patents
whichever shall be later.

10



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          c. CORPORATION shall be entitled to grant sublicenses under the
License on terms and conditions in compliance and not inconsistent with the
terms and conditions of this Agreement (except that the rate of royalty may be
at higher rates than those set forth in this Agreement) (i) to a Corporation
Entity or (ii) to other third parties for consideration and in an arms-length
transaction. All sublicenses shall only be granted by CORPORATION under a
written agreement a copy of which shall be provided by CORPORATION to SAMSF as
soon as practicable after the signing thereof. Each sublicense granted by
CORPORATION hereunder shall be subject and subordinate to the terms and
conditions of any License Agreement and shall contain (inter-alia) the following
provisions:
          (1) the sublicense shall expire automatically on the termination of
the License;
          (2) the sublicense shall not be assignable, in whole or in part;
          (3) the sublicensee shall not grant further sublicenses; and
          (4) both during the term of the sublicense and thereafter the
sublicensee shall agree to a confidentiality obligation similar to that imposed
on CORPORATION in Section 10 below, and that the sublicensee shall impose on its
employees, both during the terms of their employment and thereafter, a similar
undertaking of confidentiality; and
          (5) the sublicense agreement shall include the text of Sections 15 and
16 of this Agreement and shall state that SAMSF is third party beneficiary of
such sublicense agreement for the purpose of enforcing such indemnification and
insurance provisions.
          d. SAMSF reserves the right to use and distribute tangible research
products to third parties for non-commercial, research use.

11



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
     8. Payments for License
          a. In consideration for the License granted herein, and during the
Payment Term, with respect to each Licensed Product, CORPORATION shall pay to
SAMSF a royalty of *** of the Net Sales of CORPORATION or of Corporation Entity
or of a licensee or sublicensee of CORPORATION or Corporation Entity.
CORPORATION shall inform SAMSF in writing of the Date of First Commercial Sale
with respect to each Licensed Product in each country as soon as practicable
after making of each such first commercial sale.
          b. For the purpose of computing the royalties due to SAMSF hereunder,
the year shall be divided into two parts ending on June 30 and December 31. Not
later than ninety (90) days after each December and June in each Calendar Year
during the Payment Term, CORPORATION shall submit to SAMSF a full and detailed
report of royalties or payments due SAMSF under the terms of this Agreement for
the preceding half year (hereinafter “the Half-Year Report”), setting forth the
Net Sales upon which such royalties are computed and including at least

  i)   the quantity of Products used, sold, transferred or otherwise disposed
of;     ii)   the selling price of each Product;     iii)   the deductions
permitted under subsection 1.g. hereof to arrive at Net Sales; and     iv)   the
royalty computations and subject of payment.

If no royalties or other payments are due, a statement shall be sent to SAMSF
stating such fact. Payment of the full amount of any royalties or other payments
due to SAMSF for the preceding half year shall be made within ninety (90) days
of each Half-Year Report on royalties and

12



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
payments. CORPORATION shall keep for a period of at least six (6) years after
the date of entry, full, accurate and complete books and records consistent with
sound business and accounting practices and in such form and in such detail as
to enable the determination of the amounts due to SAMSF from CORPORATION
pursuant to the terms of this Agreement.
          c. Within ninety (90) days after the end of each Calendar Year,
commencing on the Date of First Commercial Sale CORPORATION shall furnish SAMSF
with a report (hereinafter “the Annual Report”), certified by any CORPORATION’S
President or Chief Financial Officer, relating to the royalties and other
payments due to SAMSF pursuant to this Agreement in respect of the Calendar Year
covered by such Annual Report and containing the same details as those specified
in Section 8.b. above in respect of the Half-Year Report.
          d. On reasonable notice and during regular business hours, SAMSF, or
the authorized representative of SAMSF shall each have the right to inspect the
books of accounts, records and other relevant documentation of CORPORATION or of
Corporation Entity and the licensees or sublicensees of CORPORATION insofar as
they relate to the production, marketing and sale of the Products, in order to
ascertain or verify the amount of royalties and other payments due to SAMSF
hereunder, and the accuracy of the information provided to SAMSF in the
aforementioned reports. Should such inspection lead to the discovery of a
greater than ten percent (10%) discrepancy in reporting to SAMSF’s detriment,
CORPORATION agrees to pay the full cost of such inspection.
     9. Method of Payment
          a. Royalties and other payments due to SAMSF hereunder shall he paid
to SAMSF in United States dollars(USD$). Any such royalties on or other payments
relating to transactions in a foreign currency shall be converted into United
States dollars(USD$) based on

13



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
the closing buying rate of the Morgan Guaranty Trust Company of New York
applicable to transactions under exchange regulations for the particular
currency on the last business day of the accounting period for which such
royalty or other payment is due.
          b. CORPORATION shall be responsible for payment to SAMSF of all
royalties due on sale, transfer or disposition of Products by Corporation Entity
or by the licensees of CORPORATION or of Corporation Entity.

  10.   Confidential Information

          a. Except as otherwise provided in Section 10.c and Section 11 below,
[SAMSF shall maintain any and all of the Research Technology in confidence and
shall not release or disclose any tangible or intangible component thereof to
any third party without first receiving the prior written consent of CORPORATION
to said release or disclosure.]
          b. Except as otherwise provided in Section 10.c. and 10.d. below,
CORPORATION shall maintain any and all of the SAMSF Research Technology in
confidence and shall not release or disclose any tangible or intangible
component thereof to any third party without first receiving the prior written
consent of SAMSF to said release or disclosure.
          c. The obligations of confidentiality on SAMSF and CORPORATION set
forth in Section 10a. and b. respectively shall not apply to any component of
the Research Technology which was part of the public domain prior to the
Effective Date of this Agreement or which becomes a part of the public domain
not due to some unauthorized act by or omission of the receiving party after the
effective date of this Agreement or which was disclosed to the receiving party
by a third party who has the right to make such disclosure.

14



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          d. The provisions of Section 10.b. notwithstanding, CORPORATION may
disclose the SAMSF Research Technology to third parties who need to know the
same in order to secure regulatory approval for the sale of Products.
     11. Publication
          a. Prior to submission for publication of a manuscript describing the
results of any aspect of the Research Project, SAMSF shall send CORPORATION a
copy of manuscript to be submitted, and shall allow CORPORATION thirty (30) days
from the date of such mailing to determine whether manuscript contains such
subject matter for which patent protection should be sought prior to publication
of manuscript, for the purpose of protecting an invention made by the SAMSF
Scientist during the course and within the term of the Research Project. Should
CORPORATION believe the subject matter of manuscript contains a patentable
invention, then, prior to the expiration of such 30-day period from the mailing
date of manuscript to CORPORATION by SAMSF and CORPORATION shall give written
notification to the sender of the manuscript of its determination that such
manuscript contains patentable subject matter for which patent protection should
be sought.
          b. After the expiration of such 30-day period from the date of mailing
such manuscript to CORPORATION, unless SAMSF has received the written notice
specified above from CORPORATION, SAMSF shall be free to submit manuscript for
publication to publish the disclosed research results in any manner consistent
with academic standards.
          c. Upon receipt of such written notice from CORPORATION, SAMSF will
thereafter delay submission of the manuscript for an additional period of up to
sixty (60) days to permit the preparation and filing in accordance with
Section 6. hereof of a U.S. patent application by CORPORATION on the subject
matter to be disclosed in such manuscript. After

15



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
expiration of such 60-day period, or the filing of a patent application on each
such invention, whichever shall occur first, SAMSF shall be free to submit the
manuscript and to publish the disclosed results.
          d. All such publications shall within the body of the same contain a
written acknowledgment of CORPORATION’s support of the Research Project. In
addition, Dr. Daniel Chain and any other employees of CORPORATION involved in
the Research Project shall be recognized in any such publication as co-author(s)
or in a written acknowledgment as shall be determined on a case by case in
accordance with accepted principles for determining authorship of scholarly
publications.
     12. Infringement of CORPORATION Patents
          a. In the event that the SAMSF acquires information that a third party
is infringing one or more of the CORPORATION Patents, shall promptly notify
CORPORATION in writing of such infringement.
          b. SAMSF shall cooperate and shall endeavor to cause the SAMSF
Scientist to cooperate with CORPORATION at the request of CORPORATION, including
by giving testimony and producing documents lawfully requested, in the
prosecution of any suit by CORPORATION for infringement of the CORPORATION
Patents; provided, that CORPORATION shall pay all reasonable expenses (including
attorneys’ fees) incurred by SAMSF in connection with such cooperation.
     13. Infringement of SAMSF Patent
          a. In the event a party to this Agreement acquires information that a
third party is infringing one or more of the SAMSF Patents, the party acquiring
such information shall promptly notify the other parties to the Agreement in
writing of such infringement.

16



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          b. In the event of an infringement of a SAMSF Patent, CORPORATION
shall be privileged but not required to bring suit against the infringer. Should
CORPORATION elect to bring suit against an infringer and SAMSF is joined as a
party plaintiff in any such suit, SAMSF shall have the right to approve the
counsel selected by CORPORATION to represent CORPORATION and SAMSF such approval
shall not be unreasonably withheld. The expenses of such suit or suits that
CORPORATION elects to bring, including any expenses of SAMSF incurred in
conjunction with the prosecution of such suit or the settlement thereof, shall
be paid for entirely by CORPORATION and CORPORATION shall hold SAMSF free, clear
and harmless from and against any and all costs of such litigation, including
attorneys’ fees. CORPORATION shall not compromise or settle such litigation
without the prior written consent of SAMSF which shall not be unreasonably
withheld.
          c. In the event CORPORATION exercises the right to sue herein
conferred, it shall have the right to first reimburse itself out of any sums
recovered in such suit or in settlement thereof for all costs and expenses of
every kind and character, including reasonable attorneys’ fees, necessarily
involved in the prosecution of any such suit, and if after such reimbursement,
any funds shall remain from said recovery, CORPORATION shall promptly pay to
SAMSF an amount equal to twenty-five percent (25%) of such remainder or four and
one-half percent of Net Sales of the infringer, whichever is lesser, and
CORPORATION shall be entitled to receive and retain the balance of the remainder
of such recovery.
          d. If CORPORATION does not bring suit against said infringer pursuant
to Section 13.b. herein, or has not commenced negotiations with said infringer
for discontinuance of said infringement, within ninety (90) days after receipt
of such notice, SAMSF shall have the right, but shall not be obligated, to bring
suit for such infringement. Should SAMSF elect to

17



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
bring suit against an infringer and CORPORATION is joined as a party plaintiff
in any such suit, SAMSF shall hold CORPORATION free, clear and harmless from and
against any and all costs and expenses of such litigation, including attorneys’
fees. If CORPORATION has commenced negotiations with an alleged infringer of the
SAMSF patent for discontinuance of such infringement within such 90-day period,
CORPORATION shall have an additional ninety (90) days from the termination of
such initial 90-day period to conclude its negotiations before SAMSF may bring
suit for such infringement. In the event SAMSF brings suit for infringement of
any SAMSF Patent, SAMSF shall have the right to first reimburse itself out of
any sums recovered in such suit or settlement thereof for all costs and expenses
of every kind and character, including reasonable attorneys’ fees necessarily
involved in the prosecution of such suit, and if after such reimbursement, any
funds shall remain from said recovery, SAMSF shall promptly pay to CORPORATION
an amount equal to fifty percent (50%) of such remainder and SAMSF shall be
entitled to receive and retain the balance of the remainder of such recovery.
          e. Each party shall always have the right to be represented by counsel
of its own selection in any suit for infringement of the SAMSF Patents
instituted by any other party to this Agreement under the terms hereof. The
expense of such counsel shall be borne by such party.
          f. CORPORATION agrees to cooperate fully with SAMSF at the request of
SAMSF, including, by giving testimony and producing documents lawfully requested
in the prosecution of any suit by SAMSF for infringement of the SAMSF Patents;
provided, SAMSF shall pay all reasonable expenses (including attorneys’ fees)
incurred by CORPORATION in connection with such cooperation.

18



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
     14. MAYO Mice and Clinical Trials
          a. All Investigational New Drug applications(IND’s) and All New Drug
Applications (NDA’s) submitted to any appropriate regulatory agency relating to
Research Technology will be submitted in the name of CORPORATION. CORPORATION
shall assist SAMSF Scientist with such filing. SAMSF shall not carry out any
experiments on the MAYO mice before the filing of an IND for melatonin.
          b. SAMSF will request MAYO for its agreement to the termination of its
academic research agreement with regard to three quarters of the MAYO-mice
subject thereto and the transfer of such mice to CORPORATION to be held by it
under CORPORATION’s MAYO License (thereby creating two separate mouse colonies).
If MAYO shall agree, then SAMSF shall not use the mice remaining subject to its
academic research agreement for any purpose which is part of, or connected in
any way with, the Research Project. If MAYO should not agree, then CORPORATION
will transfer a colony of its licensed mice to SAMSF for use in the Research
Project only and SAMSF shall not use the mice subject to its academic research
agreement in connection with the Research Project.
          c. All royalties or other payments due to MAYO under the MAYO license
for products developed using the MAYO mice in the course of the Research Project
will be paid by CORPORATION.
          d. The SAMSF Scientist shall be the chief coordinator of all clinical
trials. CORPORATION shall consult with the SAMSF scientist with regard to the
timing and selection of sites for conducting clinical trials. SAMSF shall not
commence or participate in any clinical trials relating to the Research
Technology without the express written approval of CORPORATION.

19



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          e. If the National Institute of Health or other not-for-profit funding
source gives SAMSF and/or the SAMSF Scientist a grant for a pilot Phase I
clinical trial for melatonin on not more than 45 patients, such trial shall take
place at SAMSF, New York University, or other location as determined by the
chief coordinator. Results from this trial will be published after full
completion of the study; preliminary results will be published in abstract form
only.
          f. Nothing in this section 14 shall apply to clinical trials carried
out by any sublicensee of corporation.
          g. All MAYO mice covered by CORPORATION’S MAYO License shall remain
under the control of CORPORATION and shall not become the property of SAMSF. If
CORPORATION shall give written notice to SAMSF of the termination of the MAYO
license SAMSF shall forthwith deliver up to CORPORATION all MAYO mice covered by
the MAYO License in the possession of SAMSF.
     15. Liability and Indemnification
          a. CORPORATION shall indemnify, defend and hold harmless SAMSF, its
trustees, officers, medical and professional staff, employees, students and
agents and their respective successors, heirs and assigns (the “Indemnitees”),
against any liability, damage, loss or expense (including reasonable attorneys’
fees and expenses of litigation) incurred by or imposed upon the Indemnitees or
any one of them in connection with any claims, suits, actions, demands or
judgments (i) arising out of the design, production, manufacture, sale, use in
commerce or in human clinical trials, lease, or promotion by CORPORATION or by
licensees or sublicensees, Corporation Entity or agent of CORPORATION of any
Licensed Product or Licensed Process, process or service relating to, or
developed pursuant to, this Agreement or (ii) arising out of any other
activities to be carried out pursuant to this Agreement.

20



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          b. With respect to an Indemnitee, CORPORATION’s indemnification
obligation under subsection a. of this Section 15 shall not apply to any
liability, damage, loss or expense to the extent that it is attributable to the
negligent activities or willful default of any such Indemnitee.
          c. CORPORATION agrees, at its own expense, to provide attorneys
reasonably acceptable to SAMSF to defend against any actions brought or filed
against any Indemnitee with respect to the subject of indemnity to which such
Indemnitee is entitled hereunder, whether or not such actions are rightfully
brought and CORPORATION shall have the conduct of the defense of any such
actions.
     16. Security for Indemnification
          a. At such time as any Licensed Product, process or service relating
to, or developed pursuant to, this Agreement is being commercially distributed
or sold (other than for the purpose of obtaining regulatory approvals) by
CORPORATION or by a licensee or sublicensee, Corporation Entity or agent of
CORPORATION, CORPORATION shall at its sole costs and expense, procure and
maintain policies of comprehensive general liability insurance in amounts not
less than $1,000,000 per incident and $5,000,000 annual aggregate and naming the
Indemnitees as additional insureds. Such comprehensive general liability
insurance shall provide (i) product liability coverage and (ii) broad form
contractual liability coverage for CORPORATION’S indemnification under
Section 15 of this Agreement. If CORPORATION elects to self-insure all or part
of the limits described above (including deductibles or retentions which are in
excess of $250,000 annual aggregate) such self-insurance program must be
acceptable to SAMSF. The minimum amounts of insurance coverage required under
this Section

21



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
16 shall not be construed to create a limit of CORPORATION’s liability with
respect to its indemnification under Section 15 of this Agreement.
          b. CORPORATION shall provide SAMSF with written evidence of such
insurance upon request of SAMSF. CORPORATION shall provide SAMSF with written
notice at least ten (10) days prior to the cancellation, non-renewal or material
change in such insurance; if CORPORATION does not obtain replacement insurance
providing comparable coverage within such sixty (60) day period, SAMSF shall
have the right to terminate this Agreement effective at the end of such sixty
(60) day period without notice or any additional waiting periods.
          c. CORPORATION shall maintain such comprehensive general liability
insurance beyond the expiration or termination of this Agreement during (i) the
period that any product, process or service, relating to, or developed pursuant
to, this Agreement is being commercially distributed or sold (other than for the
purpose of obtaining regulatory approvals) by CORPORATION or by a licensee,
Corporation Entity or agent of CORPORATION and (ii) a reasonable period after
the period referred to in (c)(i) above which in no event shall be less than
fifteen (15) years.
     17. Expiry and Termination
          a. Unless earlier terminated pursuant to this Section 17, this
Agreement shall expire upon the expiration of the Payment Term in all countries.
          b. For the purpose of this Section 17, SAMSF shall be considered to be
one “party” to this Agreement and CORPORATION the other party. At any time prior
to expiration of this Agreement, either party may terminate this Agreement
forthwith for cause, as “cause” is described below, by giving written notice to
the other party. Cause for termination by one party

22



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
of this Agreement shall be deemed to exist if the other party materially
breaches or defaults in the performance or observance of any of the provisions
of this Agreement and such breach or default is not cured within sixty (60) days
or, in the case of failure to pay any amounts due hereunder, thirty (30) days
(unless otherwise specified herein) after the giving of notice by the other
party specifying such breach or default, or if either party discontinues its
business or becomes insolvent or bankrupt.
          c. Any amount payable hereunder by one of the parties to the other,
which has not been paid by the date on which such payment is due, shall bear
interest from such date until the date on which such payment is made, at the
rate of two percent (2%) per annum in excess of the prime rate prevailing at the
Citibank, N.A., in New York, during the period of arrears and such amount and
the interest thereon may be set off against any amount due, whether in terms of
this Agreement or otherwise, to the party in default by any non-defaulting
party.
          d. Upon termination of this Agreement for any reason prior to
expiration as set forth in Section 17.a. hereof, all rights in and to the SAMSF
Research Technology shall revert to SAMSF, and CORPORATION shall not be entitled
to make any further use whatsoever of the SAMSF Research Technology.
          e. Termination of this Agreement shall not relieve either party of any
obligation to the other party incurred prior to such termination.
          f. Sections 5, 10, 15, 16, 17 and 21 hereof shall survive and remain
in full force and effect after any termination, cancellation or expiration of
this Agreement.
     18. Representation and Warranties by CORPORATION
          CORPORATION hereby represents and warrants to SAMSF as follows:

23



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          (1) CORPORATION is a corporation duly organized, validly existing and
in good standing under the laws of the British Virgin Islands. CORPORATION has
been granted all requisite power and authority to carry on its business and to
own and operate its properties and assets. The execution, delivery and
performance of this Agreement have been duly authorized by the Board of
Directors of CORPORATION.
          (2) There is no pending or, to CORPORATION’s knowledge, threatened
litigation involving CORPORATION which would have any effect on this Agreement
or on CORPORATION’s ability to perform its obligation hereunder; and
          (3) There is no indenture, contract, or agreement to which CORPORATION
is a party or by which CORPORATION is bound which prohibits or would prohibit
the execution and delivery by CORPORATION of this Agreement or the performance
or observance by CORPORATION of any term or condition of this Agreement.
     19. Representations and Warranties by SAMSF
          SAMSF hereby represents and warrants to CORPORATION as follows:
          (1) SAMSF is a corporation duly organized, validly existing and in
good standing under the laws of the State of Alabama. SAMSF has been granted all
requisite power and authority to carry on its business and to own and operate
its properties and assets. The execution, delivery and performance of this
Agreement have been duly authorized by the Board of Trustees of SAMSF.
          (2) There is no pending or, to SAMSF’s knowledge, threatened
litigation involving SAMSF which would have any effect on this Agreement or on
SAMSF’s ability to perform its obligations hereunder; and

24



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          (3) There is no indenture, contract, or agreement to which SAMSF is a
party or by which SAMSF is bound which prohibits or would prohibit the execution
and delivery by SAMSF of this Agreement or the performance or observance by
SAMSF of any term or condition of this Agreement.

  20.   No Assignment

          Except as specifically provided herein, neither CORPORATION nor SAMSF
shall have the right to assign, delegate or transfer at any time to any party,
in whole or in part, any or all of the rights, duties and interest herein
granted without first obtaining the written consent of the other to such
assignment.
     21. Use of Name
          Without the prior written consent of any of the other party, neither
CORPORATION nor SAMSF shall use the name of any of the others or any adaptation
thereof or of any staff member, employee or student of the others:
          i) in any product labeling, advertising, promotional or sales
literature;
          ii) in connection with any public or private offering or in
conjunction with any application for regulatory approval, unless disclosure is
otherwise required by law, in which case either of the parties may make factual
statements concerning the Agreement or file copies of the Agreement after
providing the others with an opportunity to comment and reasonable time within
which to do so on such statement in draft.
Except as provided herein, neither SAMSF nor CORPORATION will issue public
announcements about this Agreement or the status or existence of the Research
Project without prior written approval of the other.

25



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
     22. Miscellaneous
          a. If any provision of this Agreement is determined to be invalid or
void, the remaining provisions shall remain in effect.
          b. All payments or notices required or permitted to be given under
this Agreement shall be given in writing and shall be effective when either
personally delivered or deposited, postage prepaid, with a national postal
service by registered or certified mail (airmail if international), addressed as
follows:
          To SAMSF:
South Alabama Medical Science Foundation
P.O. BOX U 1060
Mobile, Alabama 36688-0002
Attention: Dr. Samuel J. Strada
          To CORPORATION:
MINDSET LTD.
1 Beit Eshel St.
Old Katamon
Jerusalem 93227, ISRAEL
Attention: Dr. Daniel Chain
or such other address or addresses as any party may hereafter specify by written
notice to the others. Such notices and communications shall be deemed effective
on the date of delivery or fourteen (14) days after having been sent by
registered or certified mail, whichever is earlier.
          c. This Agreement (and the annexed Appendices) constitute the entire
Agreement between the parties and no variation, modification or waiver of any of
the terms or conditions hereof shall be deemed valid unless made in writing and
signed by all parties hereto. This Agreement supersedes any and all prior
agreements or understandings, whether oral or written, between CORPORATION and
SAMSF.

26



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
          d. No waiver by any party of any non-performance or violation by any
other party of any of the covenants, obligations or agreements of such other
party hereunder shall be deemed to be a waiver of any subsequent violation or
non-performance of the same or any other covenant, agreement or obligation, nor
shall forbearance by any party be deemed to be a waiver by such party of its
rights or remedies with respect to such violation or non-performance.
          e. The descriptive headings contained in this Agreement are included
for convenience and reference only and shall not be held to expand, modify or
aid in the interpretation, construction or meaning of this Agreement.
          f. It is not the intent of the parties to create a partnership or
joint venture or to assume partnership responsibility or liability. The
obligations of the parties shall be limited to those set out herein and such
obligations shall be several and not joint.
          g. Neither party shall be responsible for delay or failure in
performance of any of the obligations imposed by this Agreement, provided such
failure shall be occasioned by fire, flood, explosion, lightning, windstorm,
earthquake, subsidence of soil, court order of government interference, civil
commotion, riot, war or by any cause of like or unlike nature beyond the
reasonable control and without fault or negligence of such party.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date and year first above written.

                  SOUTH ALABAMA MEDICAL SCIENCE FOUNDATION  
 
           
 
  By:   /s/ Illegible    
 
           
 
           
 
  Title:   President    
 
  Date:   August 19, 1998    

27



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.

                  MINDSET, LIMITED    
 
           
 
  By:   Daniel Chain    
 
           
 
           
 
  Title:
Date:   President
August 5th 1998    

28



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
Appendix I
U.S. Patent Application Serial No. 08/801,301, filed February 18, 1997 entitled
USE OF MELATONIN TO PREVENT CYTOTOXIC EFFECTS OF AMYLOID PROTEIN by Pappolla.
U.S. Provisional Patent Application Serial No. 60/075,555 filed February 23,
1998 entitled-USE OF 3-INDOL-PROPRIONIC ACID by Pappolla.
U.S. Provisional Patent Application Serial No. 60/079,349 filed March 25, 1998
entitled INHIBITION OF ALZHEIMER BETA-FIBRILLOGENESIS BY MELATONIN by Pappolla.

29



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
PROJECT DESCRIPTION
Study of melatonin as neuroprotective and anti-amyloidogenic agent in the
Alzheimer’s mouse model Tg2576 (Hsiao’s mouse)
Multiple lines of evidence support the hypothesis that the widespread neuronal
degeneration that characterizes Alzheimer’s disease is the result of the
neurotoxic properties of the Alzheimer’s amyloid peptide (AB). We have recently
reported that melatonin, a hormone with a proposed role in the aging process,
prevents death and oxidative damage of cultured neuronal cells exposed to AB. We
have also discovered that the hormone interacts with the Alzheimer’s amyloid
peptide and inhibits the spontaneous increase in beta-sheets structures and the
formation of amyloid fibrils. Because the ability of AB to promote
neurodegeneration is known to correlate with the amount of beta-sheets and
amyloid fibrils, it appears the phenomenon of neuroprotection depends on
synergistic antioxidant and anti-amyloidogenic properties of this hormone
Mindset sponsored research agreement will subsidised the expenses to determine
whether the novel in vitro effects of melatonin can be verified in an in vivo
paradigm. To accomplish this goal, we will treat tg+ mice, known to develop
Alzheimer-like neuropathology and behavioral abnormalities with two doses of
melatonin and conduct 1) behavioral, 2) neuropathologic and 3) biochemical
studies in order to determine whether the in vitro effects can be corroborated
in vivo. Procedural details of each of these objectives are described in the NIH
grant application provided to Mindset under our confidentiality agreement.
Time table. A total of 150 mice will be employed in this study. Each
experimental group will include 25 mice. We have already achieved a breeding
nucleus which will make the first two groups of mice available by August 1998.
We plan to stagger two groups of 25 mice each, every two months thereafter as
follows.
August 1998... 50 mice
October 1998.. 50 mice
December 1998. 50 mice
Each group will begin treatment at age 4 months. Behavioral testing will be
performed at ages 12-14 and 21-24 months. Neuropathologic and biochemical
studies will begin immediately after the firsts groups are sacrificed. Prior to
this time, we will standardize and optimize the various biochemical, imaging and
behavioral methods to be employed. Preliminary pharmacokinetics studies will be
also pursued during the course of the investigation. We estimate to complete the
project approximately 6 months after the last groups of mice have been
sacrificed at 24 months of age (approximately July-August 2001).

30



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
AMENDMENT I
TO THE RESEARCH AND LICENSE AGREEMENT
     THIS AMENDMENT I TO THE RESEARCH AND LICENSE AGREEMENT (hereinafter the
“Amendment”) is effective as of the last date of execution by the parties hereto
and is made by and between the South Alabama Medical Science Foundation
(hereinafter “SAMSF”), with an address of Box U-1060, 307 University Boulevard,
Mobile, Alabama 36688-0002 and Mindset Biopharmaceuticals, Inc. (hereinafter
“Mindset Biopharmaceuticals”) with an address of Kiryat Mada 5, Luz Building,
Har Hotzfim, POB 45032, Jerusalem 91450, ISRAEL.
     WHEREAS, Mindset Limited and SAMSF have entered into a Research and License
Agreement dated August 10, 1998, (hereinafter the “Agreement”);
     WHEREAS, Mindset Biopharmaceuticals, Inc. is a successor in interest to
Mindset Limited and has authority to amend the Agreement behalf of Mindset
Limited; and
     WHEREAS, SAMSF and Mindset Biopharmaceuticals wish to clarify and/or amend
their respective rights and responsibilities under the Agreement;
     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, SAMSF and Mindset Biopharmaceuticals hereby agrees to amend
and do hereby amend the Agreement as follows:
1. Section7.d of the Agreement is hereby deleted and replaced in its entirety
with the following new Section 7.d:
     7.d. SAMSF reserves the right to use and practice the SAMSF Research
Technology for its own non-commercial, educational or research purposes. SAMSF
further reserves the right to distribute any materials considered SAMSF Research
Technology to third parties for non-commercial, research use. Any such
distribution by SAMSF will be accompanied by a notice that the distributed
materials maybe subject to the rights of CORPORATION under this Agreement.
2. All other terms and conditions of the Agreement will remain in full force and
effect.

31



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives on the dates written below.

         
South Alabama Medical Science Foundation
  Mindset Biopharmaceuticals, Inc.    
 
       
     /s/ Samuel J. Strada
       /s/ Daniel Chain    
 
       
Samuel J. Strada, Ph.D.
  Daniel Chain, Ph.D.    
President
  Chairman/CEO    
 
       
     9-7-00
       9-11-00    
 
 
 
   
Date
  Date    

32



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
AMENDMENT II
TO THE RESEARCH AND LICENSE AGREEMENT
     THIS AMENDMENT, effective as of September 1, 2002, is by and between the
SOUTH ALABAMA MEDICAL SCIENCE FOUNDATION (“SAMSF”), a corporation organized and
existing under the laws of the State of Alabama, MINDSET LIMITED, a corporation
organized and existing under the laws of the British Virgin Islands and MINDSET
BIOPHARMACEUTICALS (USA), INC. (''CORPORATION”), a Delaware corporation having
an address at 1450 Broadway, New York, NY 10018.
RECITALS
     WHEREAS, SAMSF and Mindset Limited entered into a Research and License
Agreement with an effective date of August 10, 1998 (the “Principal Agreement”);
and
     WHEREAS, by a document entitled “Amendment I to the Research and License
Agreement” with an effective date of October 22, 2000 (the “Amendment I”) made
between SAMSF and CORPORATION, incorrectly described therein as “Mindset
Biopharmaceuticals, Inc.” and which was a successor in interest to Mindset
Limited by virtue of an Assignment and Assumption Agreement made as of May 18,
2000 between said Mindset Limited and CORPORATION, the parties thereto amended
and/or clarified their respective rights and responsibilities under the
Principal Agreement, said Principal Agreement and said Amendment I collectively
being referred to hereinafter as the “Modified Principal Agreement”; and
     WHEREAS, Mindset Limited has assigned the benefit and obligations of the
Principal Agreement to CORPORATION; and
     WHEREAS, the parties hereto wish to clarify and amend the Modified
Principal Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, the parties hereto hereby agree as follows:

1.   Definitions. Capitalized terms not otherwise defined herein shall have the
same respective meanings given to them by the Modified Principal Agreement.   2.
  It is the parties’ understanding that all rights conferred by SAMSF under the
Modified Principal Agreement presently rest solely with CORPORATION. It is the
parties’ further understanding that no sublicenses have been granted by
CORPORATION, by Mindset Limited or by any other entity. It is the parties’
further understanding that the Modified Principal Agreement confers no rights to
Mindset Limited or to any other Corporation Entity, except to the extent that a
Corporation Entity may secure rights by virtue of a sublicense from CORPORATION
in accordance with the provisions of Section 7c. It is the parties’ further
understanding that a Corporation Entity who is a sublicensee of CORPORATION may
not assign the sublicense to any other entity and may not grant further
sublicenses. Since the Modified Principal Agreement may have contained language
which is inconsistent with this understanding and to further clarify

33



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
the Modified Principal Agreement, Sections 8d. and 9b. of the Principal
Agreement are hereby amended as follows:

  2.1   Section 8d. shall be amended by substituting “of CORPORATION, of any
Corporation Entity, and/or of any sublicensee of CORPORATION” for “of
CORPORATION or of Corporation Entity and the licensees or sublicenses of
CORPORATION” in the fourth and fifth lines thereof.     2.2   Section 9b. shall
be amended by substituting “of Licensed Products by any Corporation Entity
and/or by any other sublicensee of CORPORATION” for “of Products by Corporation
Entity or by the licensees of CORPORATION or of Corporation Entity” in the third
and fourth lines thereof.

3.   Other Amendments

  3.1   Section 1b. shall be amended by substituting “over fifty percent” for
“twenty-five and one tenth percent (25.1%) or more” in the fourth and fifth
lines thereof.     3.2   Section 7c. shall be amended by substituting “this” for
“any License” in the twelfth line thereof.     3.3   Section 10d. shall be
amended by substituting “of Licensed Products” for “of Products” in the fourth
line thereof.     3.4   Section 8a. of the Principal Agreement shall be deleted
and the following shall be substituted therefor:

“In consideration for the License granted herein, and during the Payment Term,
CORPORATION shall make the following payments to SAMSF:

(i)   With respect to each Licensed Product, CORPORATION shall pay to SAMSF a
royalty of *** of Net Sales of CORPORATION and a royalty of *** of Net Sales of
each sublicensee of CORPORATION, provided always as follows:

  (A)   If at any time on or after January 1, 2009 any Licensed Product is in
clinical development for any disease indication, but no Licensed Product is then
being sold commercially as an approved drug, CORPORATION shall pay an annual
minimum royalty payment of fifty thousand dollars ($50,000) or a proportionate
part thereof for the relevant part of the first applicable year if such
condition is satisfied after January 1 in such year.     (B)   If at any time on
or after January 1, 2009 there is no Licensed Product in clinical development
for any disease indication and/or if at any time on or after January 2009 any
Licensed Product is being sold commercially as an approved drug, CORPORATION
shall pay an aggregate annual minimum royalty payment of one hundred and fifty
thousand dollars ($150,000) or a proportionate part thereof for the relevant
part of any applicable year if the

34



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.

      condition contained in paragraph A above or the second condition contained
in this paragraph (B) is satisfied after January 1 in such year.     (C)   All
minimum royalty payments shall be credited against the percentage royalty
payable with respect to Net Sales for the year for which the minimum royalty is
due but may not be credited against any percentage royalties payable in respect
of Net Sales in any other year.     (D)   Minimum royalty payments shall be made
as specified in Section 8b. hereof except that, if the royalty payments based on
Net Sales paid pursuant to Section 8.a. hereof for the first six (6) months of
the year exceed the minimum royalty payment for that year, no further minimum
royalty payment shall be made for that year.     (E)   CORPORATION shall inform
SAMSF in writing of the Date of First Commercial Sale with respect to each
Licensed Product in each country as soon as practicable after such First
Commercial Sale is made.

(ii)   CORPORATION shall make the following further payments to SAMSF:

  (A)   In connection with Alzheimer’s Disease (“AD”), subject to the provisions
of Sections 8(a)(ii)(C), (D) and (E) hereof:

  (1)   On the execution of this Amendment, the sum of fifty thousand dollars,
($50,000);     (2)   On the commencement of the first Phase I trial of an AD
Licensed Product anywhere in the world, the sum of fifty thousand dollars
($50,000);     (3)   On the commencement of the first Phase II trial of an AD
Licensed Product anywhere in the world, the sum of ***, but if CORPORATION funds
a portion or all of the first Phase II trial of an AD Licensed Product,
CORPORATION may defer payment of an amount equal to *** multiplied by a
fraction, the numerator of which is equal to the costs contributed by
CORPORATION to the total costs of such trial and the denominator of which is
equal to the total costs of such trial, until the first payment pursuant to
paragraph (4) hereof is due.     (4)   On the commencement of the first Phase
III trial of an AD Licensed Product anywhere in the world, the sum of ***, but
if CORPORATION funds a portion or all of the first Phase III trial of an AD
Licensed Product, CORPORATION may defer payment of an amount equal to ***
multiplied by a fraction, the numerator of which is equal to the costs
contributed by CORPORATION to the total costs of such trial, and the denominator
of which is equal to

35



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.

      the total coats of such trial, until the first payment pursuant to
paragraph (5) hereof is due; and     (5)   On the date of approval of the first
New Drug Application related to an AD Licensed Product by the US Food and Drug
Administration or the earlier approval of an equivalent application by an
equivalent non-US regulatory agency anywhere in the world, the sum of *** but,
if CORPORATION shall elect to fund the cost of marketing of such Licensed
Product itself in whole or in part and shall give notice in writing of such
election to SAMSF no more than three (3) months after the date of the relevant
approval, payment of that portion of said *** calculated by multiplying said sum
by a fraction the numerator of which is the amount of such cost funded by
CORPORATION and the denominator of which is the total cost of such marketing may
be deferred until twelve (12) months after the date of the relevant approval.  
  (6)   All payments made pursuant to the provisions of this Section 8.a.(ii)(A)
shall be credited against and deducted from any payments otherwise due pursuant
to the provisions of Sections 8.a.(ii)(C), (D) and (E).

  (B)   In connection with all indications other than AD:

  (1)   On the date of approval of each first New Drug Application related to a
non-AD Licensed Product which is a non-orphan drug, by US Food and Drug
Administration or the earlier approval of an equivalent application by an
equivalent non-US regulatory agency anywhere in the world, the sum of ***; and  
  (2)   On the date of approval of each first New Drug Application re1ated to a
non-AD Licensed Product which is an orphan drug, by US Food and Drug
Administration or the earlier approval of an equivalent application by an
equivalent non-US regulatory agency anywhere in the world, the sum of ***.

  (C)   CORPORATION shall pay to SAMSF an amount equal to *** of payments and
***, other than royalties, received by CORPORATION from a sublicensee or any
other entity receiving any rights to the Research Technology under an agreement
executed prior to the commencement of a Phase I clinical trial of a Licensed
Product, provided always as follows:

  (1)   There shall not be included in the calculation of any such payment any
amounts paid to CORPORATION for or towards the cost of research or development
under a written agreement with a detailed budget for such research and
development OR by way of equity investment (including, without limitation, debt
convertible into or

36



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.

      exchangeable for equity) in CORPORATION at a price for such equity that an
unconnected third party would pay on a venture capital basis, but not less than
the price per share paid by the last preceding investor on such basis, with any
excess over such price being included in the calculation of such payment; and  
  (2)   CORPORATION will provide SAMSF with a copy of the written agreement and
detailed budget providing for such research and development described in the
section above within thirty (30) days of CORPORATION’S receipt of payment for
such research and development; and     (3)   All payments made pursuant to the
provisions of this Section 8.a.(ii)(C) shall be credited against and deducted
from any payments otherwise due pursuant to the provisions of Section
8(a)(ii)(A) hereof; and     (4)   All payments, other than royalties, received
by CORPORATION from a sublicensee or any other entity receiving any rights to
the Research Technology shall be promptly disclosed in writing to SAMSF along
with a calculation of the amount payable to SAMSF and along with copies of any
relevant written agreements contemplated in 8a.(ii)(C)(l) hereof.

  (D)   CORPORATION shall pay to SAMSF an amount equal to *** of payments, and
***, other than royalties, received by CORPORATION from a sublicensee or any
other entity receiving rights to the Research Technology under an agreement
executed concurrently with or after the commencement of a Phase I clinical
trial, but before the commencement of a Phase II clinical trial, of a Licensed
Product, subject to the provisions specified in Section 8a.(ii)(C) hereof.    
(E)   CORPORATION shall pay to SAMSF an amount equal to *** of payments and ***,
other than royalties, received by CORPORATION from a sublicensee or any other
entity receiving rights to the Research Technology under an agreement executed
concurrently with or after the commencement of a Phase II clinical trial of a
Licensed Product, subject to the provisions specified in Section 8a.(ii)(C)
hereof.

  (iii)   The following provisions shall apply to this Section 8a.:

  (A)   All payments to be made pursuant to the provisions of sub-paragraph
(ii) of this Section 8a., other than the payment specified in clause (A)(1) of
sub-paragraph (ii), shall be paid by CORPORATION to SAMSF within ninety
(90) days of the occurrence of the relevant event or of the relevant payment.
The payment specified in clause (A)(I) of sub-paragraph (ii),

37



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.

      shall be paid by CORPORATION to SAMSF within ten (10) days of the
occurrence of the relevant event.

  (B)   For the purposes of sub clauses (3), (4) and (5) of clause (A) of
sub-paragraph (iii) of this Section 8a., the ratio of costs contributed by
CORPORATION to total costs shall be calculated as follows:

  (1)   If an agreement between CORPORATION and a sublicensee or another entity
specifics the proportion of costs to be borne by each party, then the proportion
borne by CORPORATION to the total cost, pursuant to such agreement, shall
constitute the relevant fraction.     (2)   If an agreement between CORPORATION
and a sublicensee or another entity does not specify such proportions, then, in
each such case, CORPORATION shall make a good faith estimate of the proportion
of costs being borne by each party and shall give notice in writing to SAMSF of
such estimate, specifying how CORPORATION arrived at such estimate; and the
proportion borne by CORPORATION to the total cost, pursuant to such estimate,
shall constitute the relevant fraction.     (3)   With regard to the trials
contemplated in Sections 8a.(ii)(A)(3) and 8a.(ii)(A)(4) hereof, if, at the
termination of the relevant trial, the event to which payment is deferred shall
not have occurred, CORPORATION shall provide to SAMSF in writing details of the
actual total costs of the relevant trial, details of the actual costs of the
relevant trial borne by CORPORATION, and details of the actual costs of the
relevant trial borne by each sublicensee and/or each other entity. If it shall
appear that the actual the actual proportion borne by CORPORATION to the total
cost differs from the fraction as provided by the agreement contemplated in
Section 8a.(iii)(B)(l) or as provided by the estimate contemplated in Section
8a.(iii)(B)(2); then CORPORATION shall make the necessary payment to SAMSF or
CORPORATION may apply any overpayment to SAMSF as a credit against future
milestone payments due to SAMSF. as the case may be.

3.5 The following paragraph shall be inserted into the Principal Agreement as
new Section 22k:
     k. CORPORATION shall exercise, and shall require its sublicensees to
exercise, continuous and commercially reasonable efforts to develop and market
Licensed Products. Within sixty (60) days after the end of each Calendar year,
CORPORATION shall provide SAMSF with a written report detailing the efforts of
CORPORATION and the efforts of its sublicensees to develop and market Licensed
Products during such Calendar year.

38



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.

4.   Substitution of Mindset Biopharmaceuticals (USA), Inc. It is hereby agreed
that henceforth the Principal Agreement shall be read, construed and take effect
for all the purposes thereof as if Mindset Biopharmaceuticals (USA), Inc. were
the party thereto and not Mindset Limited. Moreover, it is hereby agreed that
henceforth the Amendment I shall be read, construed and take effect for all the
purposes thereof as if Mindset Biopharmaceuticals (USA), Inc. were the party
thereto and not Mindset Biopharmaceuticals, Inc.   5.   Except as otherwise
provided herein, the Modified Principal Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  SOUTH ALABAMA MEDICAL
SCIENCE FOUNDATION   MINDSET BIOPHARMACEUTICALS (USA), INC.    
 
               
By:
      By:   /s/ Daniel Chain    
 
               
 
                Name:       Name: Daniel Chain    
 
               
 
                Title:       Title: President    
 
               
 
                        MINDSET BIOPHARMACEUTICALS (USA), INC.    
 
               
 
      By:   /s/ Michael Schickler    
 
                        Name: Michael Schickler             Title: Chairman    
 
                        MINDSET LIMITED    
 
               
 
      By:   /s/ Daniel Chain    
 
                        Name: Daniel Chain             Title: President    

39



--------------------------------------------------------------------------------



 



Confidential Treatment has been requested
for portions of this document marked with asterisks.
Appendix I
U.S. Patent Application Serial No. 08/801,301, filed February 18, 1997 entitled
USE OF MELATONIN TO PREVENT CYTOTOXIC EFFECTS OF AMYLOID PROTEIN by Pappolla.
U.S. Provisional Patent Application Serial No. 60/075,555 filed February 23,
1998 entitled USE OF 3-INDOL-PROPRIONIC ACID by Pappolla.
U.S. Provisional Patent Application Serial No. 60/079,349 filed March 25, 1998
entitled INHIBITION OF ALZHEIMER BETA-FIBRILLOGENESIS BY MELATONIN by Pappolla.

40